Citation Nr: 0204469	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-16-665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to assignment of a higher disability rating for 
lumbosacral strain with spondylolysis, L5-S1 
spondylolisthesis, posterior spinal fusion, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
July 1984 and November 1990 to July 1991.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which continued a 40 percent rating of the 
lumbosacral strain with spondylolysis, L5-S1 
spondylolisthesis, posterior spinal fusion disability.

The veteran was afforded a personal hearing in September 2000 
pertinent to this appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's service-connected disability more nearly 
approximates 
pronounced symptoms.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for lumbosacral 
strain with spondylolysis, L5-S1 spondylolisthesis, posterior 
spinal fusion have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.1-4.4, 
4.40-4.46, 4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA provides that VA shall notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  The Board finds that although the VCAA was enacted 
during the pendency of this appeal and was not explicitly 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of the reasons and bases as to why there 
is no prejudice to the veteran).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the February 2000 rating 
decision, June 2000 statement of the case and the January 
2001 supplemental statement of the case specifically satisfy 
the requirement of 38 U.S.C.A. § 5103 of the new statute in 
that they clearly informed the veteran of the evidence 
necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims file contains all relevant medical 
records, including the veteran's service medical records, VA 
medical records and post-service private medical records.  
Additionally, the veteran has not indicated that he has any 
additional evidence or identified evidence that might aid his 
claim.  The veteran was also afforded VA examinations in 
November 1999 and November 2000 to assess the severity of his 
service-connected lumbosacral strain with spondylolysis, L5-
S1 spondylolisthesis, posterior spinal fusion.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board concludes that the veteran's appeal is 
ready for disposition.
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The record shows that in March 1993, the RO granted the 
veteran service connection for lumbosacral strain and 
assigned a 10 percent evaluation, effective July 1991.  In 
November 1994, the RO granted an increase for the lumbosacral 
strain from 10 to 40 percent and changed the description of 
the disability to lumbosacral strain with spondylosis and L5-
S1 spondylolisthesis.  The veteran was given a temporary 
total disability rating between November 1995 and April 1996.   
In April 1996, the disability rating returned to 40 percent, 
and the RO changed the description of the disability to 
lumbosacral strain with spondylosis and L5-S1 
spondylolisthesis, posterior spinal fusion.  A subsequent 
rating decision in February 2000 confirmed and continued this 
evaluation.  

The service medical records reveal that the veteran received 
treatment in March 1991 with complaints of back pain 
resulting from a forklift accident while in Saudi Arabia.  A 
VA examination in July 1992 noted limitation of lateral 
bending with complaints of low back pain as well as a finding 
of tenderness to the area.  The examiner found that the 
veteran had a lumbosacral strain related to service.  An 
October 1994 VA examination revealed significant limitation 
of range of motion with forward flexion.  X-rays of the low 
back showed spondylosis of L4-S1 with grade two 
spondylolisthesis.

VA medical records show that in November 1995, the veteran 
received a L4, L5, S1 decompression, post-lumbar interbody 
fusion L5-S1 surgery.  After surgery, the veteran continued 
to complain of pain down the back of both legs to the knees.  
VA neurological examination in July 1996 revealed that 
sensation was globally decreased to light touch throughout 
the entire left lower extremity, not following a dermatomal 
pattern.  The veteran had no hard neurological findings on 
examination.  X-rays revealed that the left S1 screw was 
broken.  The examiner concluded that, based on the broken 
hardware and continued symptoms, the veteran has an apparent 
pseudoarthrosis. 

Private medical records from September 1997 to May 1998 
indicate that the veteran received treatment for his low back 
at Theda Clarke Medical Center for two separate work-related 
accidents.  The veteran was found asymptomatic after each 
accident.  In a May 1998 examination, the veteran stated that 
he was doing great, working 12-hour days and running 2 miles 
per day over approximately 45 minutes.

At a VA examination in November 1999, the veteran complained 
of constant, chronic low back pain, described as sharp pain 
that worsened during the day with radiating pain down the 
right L5-S1 dematome.  The veteran stated that when the pain 
was not sharp, it was a throbbing, aching sensation.  The 
veteran also stated that his pain level reached 8-10/10 on a 
daily basis and that he experienced flare-ups of the back 
with increased pain and spasm approximately two times a week, 
lasting 3-4 hours.  The veteran stated that subsequent to the 
work-related accident in early 1998, he received no medical 
care of any type for his lumbosacral spine and was not taking 
any prescription medications for his back.  

The examiner noted a 17-cm vertical linear scar present over 
the lumbosacral area.  The scar was well healed, non-
adherent, non-tender and without residual functional 
limitations.  The lumbosacral spine showed a pronounced 
flattening of the lumbar lordosis with extremely minimal 
spasm present in the left lumbosacral spine and a trace spasm 
in the right lumbosacral spine.  There was objective evidence 
of pain during backward extension, right lateral flexion and 
right rotation.  Repetitive range of motion did appear to 
have a minimal subjective weakening and fatigability, but no 
increase in spasm.  Lumbosacral spine range of motion on the 
initial evaluation showed forward flexion of 72 degrees with 
backward extension of 24 degrees.  On the fourth range of 
motion evaluation forward flexion was 64 degrees and backward 
extension was 22 degrees.  There was no foot drop or steppage 
gait present.  The veteran's footgear showed symmetric wear 
with no evidence of limp or abnormal gait.        

Neurological examination demonstrated an unusual sensory 
deficit, which appeared at times to be in a stocking 
distribution.  However, when testing using pinprick, there 
was an L5-S1 and questionable S4 sensory deficit more severe 
in the left leg than the right leg.  Sensory deficit appeared 
to involve vibration fine touch and pain sensation with 
minimal involvement of pressure sensation in the L4-L5-S1 
dermatomes bilaterally; more severe in the left than the 
right.  X-rays revealed a metallic fusion of L4 through S1 
with fracture of the right S1 pedicle screw; grade two 
anterolisthesis of L5 on S1 and degenerative disc disease of 
L3-4 through L5-S1.  The diagnosis was chronic low back pain 
with spondylolysis and spondylolisthesis status post 
posterior fusion in 1996.     

The veteran received another VA examination in November 2000.  
The examiner noted that he had reviewed the veteran's claims 
file, including an X-ray of the lumbar spine.  On evaluating 
and taking history from the veteran, the examiner noted that 
there did not seem to be a significant change from the 
November 1999 examination, however, the veteran does 
reiterate that his pain gets worse, especially when he is 
bending.  The veteran stated that he has consistent low back 
pain with intermittent stabbing, pinching-type of pain, which 
radiates from the back to the buttock and eventually down to 
his toes.  This happens about 5 days a week.  Aggravating 
factors include bending motions and increased symptoms at the 
end of the day and the beginning of the day.  Alleviating 
factors include weekend day when he is not working.  He has 
had significant sleep disturbance due to the pain.       

Range of motion on flexion was greater than 45 degrees, 
extension was 19 degrees, right lateral flexion was 36 
degrees, left lateral flexion was 26 degrees, right rotation 
was 21 degrees, and left lateral flexion was 18 degrees.  
Physical examination revealed no significant change compared 
to the November 1999 examination, except for range of motion 
and flexion of the lumbar spine.  Examination of his lower 
extremities essentially revealed a normal lower extremity 
exam.  Gait examination was normal except for slow pace.  
There was also an exaggerated pain behavior noticed by the 
examiner throughout the examination.  X-rays did not reveal 
any significant change compared to the X-rays taken in 
November 1999.  The examiner's impression was that the 
veteran has chronic low back pain with history of spondylosis 
as well as spondylolisthesis of the lumber spine.  The 
examiner concluded that the veteran was able to continue with 
his vocational pursuit.

The veteran appeared at a personal hearing in September 2000.  
He testified that he works 6 days a week, 12 hours a day.  
His job required him to constantly twist, turn, bend-over, 
lift and stand.  The veteran complained of experiencing pain 
down his left leg when sitting long periods of time or 
sleeping on one side for awhile.  The veteran's father 
testified that he's witnessed his son experience severe back 
symptoms and pain.  He also stated that he knows his son had 
lost 54% of his mobility.      
       
As noted earlier, the veteran is presently assigned a 40 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under Diagnostic Code 5293, a 40 percent rating is 
assigned for recurring attacks of severe intervertebral disc 
syndrome with only intermittent relief or for severe 
limitation of the lumbar spine.  A 60 percent rating is 
assigned for evidence of a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.

The veteran's overall disability picture demonstrates that 
his symptoms more nearly approximate findings for 
intervertebral disc syndrome, which is pronounced in degree.  
The evidence shows persistent symptoms compatible with 
characteristic pain and demonstrable muscle spasm, with 
little intermittent relief, associated with the other 
neurological findings.  Medical records show the veteran's 
complaints of constant low back pain with intermittent 
stabbing, pinching-type pain.  The continuing evidence of 
pain when bending, and sitting and sleeping on one side for 
long periods of time, point to an overall disability picture 
that suggests symptomatology that more nearly approximates 
pronounced intervertebral disc syndrome with recurring 
attacks and little intermittent relief.  This finding is 
supported by the clinical evidence that demonstrates the 
veteran's increased limitation of motion, unusual sensory 
deficit, which appeared at times to be in a stocking 
distribution, and muscle spasms present in the left and right 
lumbosacral spine.

Utilizing a comprehensive review, the Board concludes that 
the evidence reasonably supports a finding that there is 
pronounced disability, and thus a rating of 60 percent under 
Code 5293 is warranted.  The Board finds that, resolving the 
benefit of the doubt in the veteran's favor, the criteria for 
a 60 percent disability rating under Diagnostic Code 5293 
have been approximated for the veteran's lumbosacral strain 
with spondylolysis, L5-S1 spondylolisthesis, posterior spinal 
fusion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.71a, Diagnostic Code 5293.  

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.  The newly 
assigned rating is the maximum allowable under that code.  
The maximum rating for limitation of motion of the lumbar 
spine is 40 percent (for severe limited motion).  38 C.F.R. § 
4.71a, Code 5292.  The veteran is already receiving a 60 
percent rating, and no higher rating based on limitation of 
motion is permitted, even when the effects of pain on use and 
during flare-ups is considered. 38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnston v. Brown, 10 Vet. App. 80 (1997).  As for 
other Diagnostic Codes, the Board notes that a fractured 
vertebra or complete bony fixation (ankylosis) of an 
unfavorable angle have not been shown.  See Diagnostic Codes 
5285, 5286.  As such, the Board can find no Diagnostic Code 
under which to grant a rating in excess of 60 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has stated that he has 
missed work because of his low back disability.  The Board 
points out that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earnings capacity 
resulting from service-connected injuries. 38 C.F.R. § 4.1.  
As such, the effect of the veteran's service-connected 
disability on his earnings capacity is reflected in the 60 
percent rating.  Moreover, the objective findings of record 
do not support the notion that the low back disability, 
alone, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Stated differently, there is no evidence 
of record demonstrating that the schedular criteria are 
inadequate to rate the veteran's low back disability in this 
case.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation to 60 for lumbosacral 
strain with spondylolysis, L5-S1 spondylolisthesis, posterior 
spinal fusion is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

